DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        This communication is in response to Application No. 16/678,585 filed on November 08, 2019 and amendment presented on March 09, 2021 which amends claims 1-4, 8-11, 14-16 and 20 and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and subject to examination.

         This Examiner's Amendment and Reasons for Allowance is in response to the application filed on 11/08/2019. 

                                    Allowable Subject Matter
3.    Claims 1-3, 5-10 and 12-20 are allowed.

EXAMINER’S AMENDMENT
4.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Sungyeop Chung (Reg. No. 64130) on 04/13/2021 and via email on 04/14/2021. 
6. This application has been amended as follows:

AMENDMENTS TO THE CLAIMS:
1.	(CURRENTLY AMENDED) A method of using an app for displaying a number of contents received thereby on a display unit of a data processing terminal of a user, 
          wherein said app is implemented into said terminal,
          wherein each of said contents is either a read content or an unread content[[.]], 
          wherein a first content is said read content when said app receives said first content before stopping running said app by said user,
          wherein a second content is said unread content when said app receives said second content after said stopping,
          wherein each of said contents is either a labeled content or an unlabeled content,
          wherein a third content is said labeled content when a sender labels and sends said third content to said user while requesting said user to read and confirm said third content and when said sender is a labeled sender capable of sending said labeled content to said user, and
          wherein a fourth content is said unlabeled content when said fourth content is not said labeled content, 
          said method comprising the steps of:
          a receiving step in which said app receives unread contents after said stopping;

          a confirming step in which said app confirms whether said unread contents include therein an unread labeled content, wherein a certain content is said unread labeled content when said certain content is said unread content as well as said labeled content and when at least one of said app, user, and terminal selects said sender as said labeled sender;
          a second obtaining step in which said app obtains a second number which represents a number of said unread labeled contents, wherein said first number is not less than said second number; and
         a displaying step in which said app simultaneously displays an app icon of said app, a first numeral representing said first number, and a second numeral representing said second number on a screen displayed on said display unit, wherein said screen includes at least one of an off screen, a lock screen, and an unlock screen of said terminal, and wherein said app icon is a user interface of said app, whereby said app allows said user to confirm whether said app has received said unread labeled contents by looking at said at least one of said screens, without having to require said user to run said app again, 
          wherein said confirming step includes one of the steps of: 
          a first confirming step in which said app determines whether said sender is said labeled sender based on an analysis of said unread contents using information analysis algorithm;
a second confirming step in which said app receives determination from said terminal as to whether said sender is said labeled sender based on said analysis performed by said terminal; and
          a third confirming step in which said app determines whether said user has selected said sender as said labeled sender.

2.	(PREVIOUSLY PRESENTED) The method of claim 1, wherein said first obtaining step includes one of the steps of:
          a number 1 counting step in which said app increases said first number by “1” when another app receives said unread content; and
          a number 1 receiving step in which said app receives said first number from one of said terminal and a server with which said terminal communicates.

3.	(PREVIOUSLY PRESENTED) The method of claim 1, wherein said second obtaining step includes one of the steps of:
          a number 2 counting step in which said app increases said second number by “1” when another app receives said unread labeled content; and
          a number 2 receiving step in which said app receives said second number from one of said terminal and a server with which said terminal communicates.

4.	(CANCELLED) 


          a number 1 displaying step in which said app displays said first numeral and second numeral one of in an interior, in an exterior, and on an edge of said app icon.

6.	(ORIGINAL) The method of claim 5, wherein said number 1 displaying step includes the step of:
          a number 2 displaying step in which said app displays said first and second numerals together in one of an upper portion, a lower portion, a left portion, a right portion, and a center of said app icon.

7.	(ORIGINAL) The method of claim 1, wherein said displaying step includes the step of:
          a number 3 displaying step in which said app displays said first numeral in a certain shape, size, color, font, background, position, and an orientation at least one of which is different from that of said second numeral.

8.	(CURRENTLY AMENDED) A method of using a first app and a second app for displaying numbers of contents received thereby on a display unit of a data processing terminal of a user, wherein said first and second apps are implemented into said terminal, 
          wherein each of said contents is either a read content or an unread content[[.]], 

          wherein a second content is said unread content when said app receives said second content after said stopping,
          wherein each of said contents is either a labeled content or an unlabeled content,
          wherein a third content is said labeled content when a sender labels and sends said third content to said user while requesting said user to read and confirm said third content and when said sender is a labeled sender capable of sending said labeled content to said user, and
          wherein a fourth content is said unlabeled content when said fourth content is not said labeled content, 
          said method comprising the steps of:
          a receiving step in which said first and second apps receive unread contents after said stopper;
          a first obtaining step in which said first and second apps respectively obtain a first-app-first number and a second-app first number, wherein said first-app-first number and second-app-first number respectively represent numbers of said unread contents received by said first and second apps;
          a confirming step in which said first and second apps respectively confirm whether said unread contents include an unread labeled content, wherein a certain content is said unread labeled content when said certain content is said unread content and said labeled content and when at least one of said first app, second app, user, and terminal selects said sender as said labeled sender;

          a displaying step in which said first and second apps respectively display, on a screen of said display unit, their app icons, a first-app-first numeral which represents said first-app-first number, a second-app-first numeral which represents said second-app-first number, a first-app-second numeral which represents said first-app-second number when said unread contents received by said first app includes said unread labeled content, and a second-app-second numeral which represents said second-app-second number when said unread contents received by said second app includes said unread labeled content, wherein said screen includes one of an off screen, a lock screen, and an unlock screen of said terminal, and wherein said first and second app icons are respectively user interfaces of said first and second apps,
          whereby said first app and second app allow said user to confirm whether said apps have received said unread labeled contents by looking at said one of said screens, without having to require said user to run said apps again, 
          wherein said confirming step includes one of the steps of: 
          a first confirming step in which said apps determine whether said sender is said labeled sender based on an analysis of said unread contents using information analysis algorithm;
a second confirming step in which said apps receive from said terminal determination as to whether said sender is said labeled sender based on said analysis performed by said terminal; and
          a third confirming step in which said apps determine whether said user has selected said sender as said labeled sender.

9.	(PREVIOUSLY PRESENTED) The method of claim 8, wherein said first obtaining step includes one of the steps of:
          a number 1 counting step in which said first app increases said first-app-first number by “1” when said first app receives another unread content; and
          a number 1 receiving step in which said first app receives said first-app-first number from one of said terminal and a server capable of communicating with said terminal.

10.	(PREVIOUSLY PRESENTED) The method of claim 8, wherein said second obtaining step includes one of the steps of:
          a number 2 counting step in which said first app increases said first-app-second number by “1” when said first app receives another unread labeled content; and
          a number 2 receiving step in which said first app receives said first-app-second number from one of said terminal and a server capable of communicating with said terminal.

11.	(CANCELLED) 

          a number 1 displaying step in which said first app displays said first-app-first numeral and said first-app-second numeral one of in an interior, in an exterior and on an edge of said first app.

13.	(ORIGINAL) The method of claim 12, wherein said number 1 displaying step includes the step of:
          a number 2 displaying step in which said first app displays said first-app-first numeral and said first-app-second numeral in one of an upper portion, a lower portion, a left portion, a right portion, and an interior of said first app icon.

14.	(PREVIOUSLY PRESENTED) The method of claim 8, wherein said displaying step includes the step of:
          a number 3 displaying step in which said first app displays said first-app-first numeral in a certain shape, size, color, font, position, background, and orientation at least one of which is different from that of said first-app-second numeral,
          whereby said user is capable of readily distinguishing said first-app-second numeral from said first-app-first numeral.

15.	(PREVIOUSLY PRESENTED) The method of claim 8 further comprising the step of:

          wherein said first app displays one of said first app icons in a first position and another of said first app icons in a second position on said display unit, and
          wherein said second app displays one of said second app icons in said first position and another of said second app icons in said second position on said display unit.

16.	(PREVIOUSLY PRESENTED) The method of claim 15 further comprising the step of:
          a number 5 displaying step in which said first and second apps attach said fist-app-first and said second-app-first numerals to said app icons displayed in said first position, respectively, but said first and second apps attach said fist-app-second and said second-app-second numerals to said app icons displayed in said second position, respectively, when said first and second apps receive said unread labeled content, wherein said first and second positions are different from each other.

17.	(ORIGINAL) The method of claim 15,
          wherein said first position is one of an upper portion, a lower portion, a left portion, a right portion, and an interior of said display unit and wherein said second position is another of said upper portion, lower portion, left portion, right portion, and interior.

          a number 6 displaying step in which said first and second apps manipulate at least one of a shape, a size, a color, a font, a position, a background, and an orientation of one of said first and second app icons displayed in said first position to be different from that of the other of said first and second app icons displayed in said second position.

19.	(ORIGINAL) The method of claim 15 further comprising the step of:
          a number 7 displaying step in which said first and second apps manipulate at least one of a shape, a size, a color, a font, a position, a background, and an orientation of one of said first and second numerals displayed in said first position to be different from that of the other of said first and second numerals displayed in said second position.

20.	(CURRENTLY AMENDED) A method of using an app for displaying a number of contents received thereby on a display unit of a data processing terminal of a user, 
          wherein said app is implemented into said terminal,
          wherein said app receives data packets which include said contents,
          wherein each of said contents is either a read content or an unread content [[.]], 
          wherein a first content is said read content when said app receives a first data packet including said first content before stopping running said app by said user,
          wherein a second content is said unread content when said app receives a second data packet including said second content after said stopping,

          wherein a third content is said labeled content when a third data packet including said third content also includes a label signal and when a sender of said third data packet is a labeled sender capable of sending said labeled content to said user, and
          wherein a fourth content is said unlabeled content when a fourth data packet including said fourth content does not include said label signal, 
          said method comprising the steps of:
          a receiving step in which said app receives unread data packets which include unread contents;
          a first counting step in which said app obtains a first number which represents a number of said unread data packets;
          a confirming step in which said app confirms whether said unread data packets include said label signal and whether said sender of said unread data packets is selected as a labeled sender by at least one of said user, app, and terminal;
          a second counting step in which said app obtains a second number which represents a number of said unread data packets which include said label signal and which is also sent to said user by said labeled sender, and wherein said first number is not less than said second number; and
          a displaying step in which said app simultaneously displays an app icon of said app, a first numeral representing said first number, and a second numeral representing said second number on a screen displayed on said display unit, wherein said screen includes at least one of an off screen, a lock screen, and an unlock screen of said terminal, and wherein said app icon is a user interface of said app,
, 
          wherein said confirming step includes one of the steps of: 
          a first confirming step in which said app determines whether said sender is said labeled sender based on an analysis of said unread contents using information analysis algorithm;
          a second confirming step in which said app receives determination from said terminal as to whether said sender is said labeled sender based on said analysis performed by said terminal; and
          a third confirming step in which said app determines whether said user has selected said sender as said labeled sender.


7. The following is an examiner’s statement of reasons for allowance: 
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
       The prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.
       The closest prior arts of record Marcellino et al. (US 2009/0305732 A1) discloses  responsive to receiving certain notification messages, cause one or more icon badges related to applications (apps) to be displayed and operating (manipulating) applications (apps) on the graphical user interface of the display. The icon badges may represent 

       The closest prior arts of record Gross et al. (US 2019/0141494 A1) discloses Icon 218 for e-mail client module 140, labeled "Mail," which optionally includes an indicator 210 of the number of unread e-mails, Icon 224 for IM module 141, labeled "Messages;"  and email application confirms that labeled "Mail," which optionally includes an indicator 210 of the number of unread e-mails (an unread labeled content) and email application receive  signal (label signal) information that defines sender/recipient inform (Gross: [paragraph 0728, 0732, 1567, 1570]).

      Newly found prior art Roman et al. (US 20130332855 A1) discloses first marking (e.g., a comment bubble) that is colored a second different color (e.g., white) indicates that all comments have been read and the participant did not leave any comments for the same image and a second different marking (e.g., a double comment or chat bubble) that is colored the first color (e.g., blue) indicates the image associated with an 

       Newly found art Park et al. (US 20130219319 A1) discloses each folder may be displayed in the shape of a file folder or the like, with small thumbnails (icons) representing the respective applications included within that folder.  A text or image label may be displayed in proximity to the folder to indicate its contents and applications that have been executed 50 or more times over the last X number of months is grouped within a folder labeled "50 times or more" (Park: [paragraph 0028-0030]).

        None of the prior art discloses “wherein said app is implemented into said terminal,          wherein said app receives data packets which include said contents, wherein each of said contents is either a read content or an unread content, wherein a first content is said read content when said app receives a first data packet including said first content before stopping running said app by said user, wherein a second content is said unread content when said app receives a second data packet including said second content after said stopping, wherein each of said contents is either a labeled content or an unlabeled content, wherein a third content is said labeled content when a third data packet including said third content also includes a label signal and when a sender of said third data packet is a labeled sender capable of sending said labeled content to said user, and wherein a fourth content is said unlabeled content when a fourth data packet including said fourth content does not include said label signal,”.



8.    When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

9.    Therefore, Claims 1-3, 5-10 and 12-20 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

10.    Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459